DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities: “is” should be changed to “are” in line 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the limitation “can be” in line 23 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “is configured to be”.  Similarly, the use of the limitation “can be” in line 26 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.  Similarly, the use of the limitation “can” in line 32 renders the claim 
Regarding claim 2, the use of the limitation “can be” in line 29 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “is configured to be”.  Similarly, the use of the limitation “can be” in line 32 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.  Claim 8 is rejected for depending from a rejected claim.
Regarding claim 3, the use of the limitation “can be” in line 9 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “is configured to be”.  Similarly, the use of the limitation “can be” in line 12 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.
Regarding claim 4, the use of the limitation “can be” in line 29 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “is configured to be”.  Similarly, the use of the limitation “can be” in line 32 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.  Finally, it is unclear whether “an outer surface” in lines 37-38 is the same as or different than “an outer surface” in line 23 because of the double positive recitation of “an outer surface”.  For purposes of examination, the examiner interprets “an outer surface” to mean “the outer surface”.  Claims 7, 10 and 12 are rejected for depending from a rejected claim.
Claim 6 recites the limitation “each of the divided engaging pieces” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souwa et al (JP 2005-54442).
Regarding claim 1, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male 
Regarding claim 3, Souwa further discloses that the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein each of the through holes is located at a position corresponding to a respective one of the divided engaging pieces (e.g. Fig. 9, similar to Fig. 4, paragraph 0037); wherein the distal end of each of the push sticks is fixed to a respective one of the divided engaging pieces (e.g. Fig. 9, similar to Fig. 4); and wherein the steel pipe coupling device is 
Regarding claim 4, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and engage each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation), wherein the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 3,628,336) alone.
Regarding claim 4, Moore discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and engage each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes each located at a 
Regarding claim 10, Moore further discloses that the male coupling has a first abutment edge (e.g. uppermost edge of 42, Fig. 9), and each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. lowermost edge of 50, Fig. 9), wherein at least one of the first and second abutment edges has a chamfer (e.g. Fig. 9).
Claim 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho (JP 2000-282460), hereinafter referred to as Suiho ‘460.
Regarding claim 2, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 5 and 3, Fig.’s 1 and 2, paragraphs 0018 and 0021 of translation); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 4, Fig. 9, paragraphs 0021 and 0037 of translation), wherein the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided engaging pieces (e.g. 4a, similar to Fig. 4, paragraph 0022 of translation); wherein the male and female .
Claim 5 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claim 3 above, and further in view of Suiho ‘460 (JP 2000-282460).
Regarding claim 5, Souwa discloses the invention substantially applied above but does not disclose springs.  Suiho ‘460 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 4), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 2); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 3/32, Fig. 2, paragraph 0014 of translation); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 1); wherein the steel pipe coupling device is configured such that the male coupling can be inserted into the female coupling by retracting the engaging member into the circumferential groove of the female coupling, and such that, when the male and female couplings are fitted together, the male and female couplings can be coupled together so as to be inseparable in the direction of the common axis by fitting the engaging member into both of the circumferential grooves of the male and female couplings (e.g. .
Claim 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho et al (JP 2001-303556), hereinafter referred to as Suiho ‘556.
Regarding claim 2, Souwa discloses a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 1 and 2 for steel pipes A1 and A2, Fig. 1, paragraphs 0002 and 0015 of translation), the steel pipe coupling device comprising: a male coupling (e.g. 2) and a female coupling (e.g. 1) which are tubular in shape and configured to be welded to the respective steel pipes (e.g. Fig. 1, paragraph 0016 of translation), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male .
Claims 5 and 7 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claims 3 and 4 above, and further in view of Suiho ‘556 et al (JP 2001-303556).
Regarding claim 5, Souwa discloses the invention substantially applied above but does not disclose springs.  Suiho ‘556 teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. piles A, Fig. 1, claim 1), the steel pipe coupling device comprising: a male coupling (e.g. 11) and a female coupling (e.g. 21) which are tubular in shape (e.g. Fig. 3), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 1); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 12 and 22, Fig. 1); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male 
Regarding claim 7, Souwa discloses the invention substantially applied above but does not disclose springs.  Suiho ‘556 teaches a steel pipe coupling device for connecting opposed ends of two .
Claims 6 and 9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) as applied to claims 1 and 3 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 6 and 9, Souwa discloses the invention substantially applied above and further discloses that the male coupling has a first abutment edge (e.g. Fig. 2), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. Fig. 2), but Souwa does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves so as to be .
Claims 8 and 11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho ‘460 (JP 2000-282460) as applied to claims 2 and 5 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 8 and 11, the combination of Souwa and Suiho ‘460 discloses the invention substantially applied above and further discloses that the male coupling has a first abutment edge (e.g. Souwa, Fig. 2), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. Souwa, Fig. 2), but the combination of Souwa and Suiho ‘460 does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the .
Claims 8, 11 and 12 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Souwa et al (JP 2005-54442) in view of Suiho ‘556 et al (JP 2001-303556) as applied to claims 2, 5 and 7 above, and further in view of Moore et al (US 3,628,336).
Regarding claims 8, 11 and 12, the combination of Souwa and Suiho ‘556 discloses the invention substantially applied above and further discloses that the male coupling has a first abutment edge (e.g. Souwa, Fig. 2), and the engaging member or each of the divided engaging pieces has a second abutment edge configured to abut the first abutment edge (e.g. Souwa, Fig. 2), but the combination of Souwa and Suiho does not disclose that at least one of the first and second abutment edges has a chamfer.  Moore teaches a steel pipe coupling device for connecting opposed ends of two steel pipes to each other (e.g. coupling device 42 and 44 for pipes 36 and 38, Fig.’s 7-9, claim 11), the steel pipe coupling device comprising: a male coupling (e.g. 42) and a female coupling (e.g. 44) which are tubular in shape (e.g. Fig.’s 8 and 9), the male and female couplings being further configured to be fitted to and mesh with each other in the direction of a common axis of the male and female couplings so as to be integrally rotatable about the common axis (e.g. Fig. 9); wherein the male and female couplings have, respectively, circumferential grooves in peripheral surfaces thereof configured to be opposed to each other when the male and female couplings are fitted together such that the circumferential grooves are radially opposed to each other when the male and female couplings are fitted together (e.g. 56 and 54, Fig. 9); an engaging member configured to be fitted in both of the circumferential grooves so as to be movable radially of the male and female couplings when the circumferential grooves are radially opposed to each other (e.g. 50, Fig.’s 8 and 9), wherein the engaging member extends around an entire circumference of the male and female couplings, and is circumferentially divided into divided engaging pieces (e.g. Fig. 8); wherein the male and female couplings are configured to be fitted to and mesh with each other with the female coupling located outside the male coupling (e.g. Fig. 9), and the female coupling has through holes each located at a position corresponding to a respective one of the divided engaging pieces (e.g. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678